 



Exhibit 10 (1)
AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AGREEMENT
     This AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Agreement”) is entered into and effective as of June 16, 2006, by and among
Layne Christensen Company, a Delaware corporation (Borrower) and LaSalle Bank
National Association (LaSalle), as Administrative Agent, and LaSalle and the
other lenders a party hereto, as Lenders.
Recitals:

A.   Borrower, Administrative Agent and Lenders are party to that certain
Amended and Restated Loan Agreement dated as of September 28, 2005 (the
“Original Loan Agreement”).   B.   Administrative Agent, the Required Lenders
and Borrower have agreed to the provisions set forth herein on the terms and
conditions contained herein.

Agreement
     Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and the Required Lenders hereby agree as follows:
1. Definitions. All references to the “Agreement” or the “Loan Agreement” in the
Original Loan Agreement, any of the other Loan Documents, and in this Agreement
shall be deemed to be references to the Original Loan Agreement as it may be
amended, restated, extended, renewed, replaced, or otherwise modified from time
to time. Capitalized terms used and not otherwise defined herein have the
meanings given them in the Original Loan Agreement.
2. Effectiveness of Agreement. This Agreement shall become effective as of
June 16, 2006, but only if this Agreement has been executed by Borrower,
Administrative Agent and the Required Lenders, and only if all of the documents
listed on Exhibit A to this Agreement have been delivered and, as applicable,
executed, sealed, attested, acknowledged, certified, or authenticated, each in
form and substance satisfactory to Administrative Agent and the Required
Lenders.
3. Waiver and Consent.
     3.1. Borrower has notified Administrative Agent that Borrower intends to
acquire substantially all of the capital stock of Collector Wells International,
Inc., an Ohio corporation and its wholly-owned Subsidiary, International Water
Consultants, Inc., an Ohio corporation (collectively, “Collector Wells”) for
approximately $4,500,000, such purchase price being subject to a working capital
adjustment and a possible earn-out payment (the “Collector Wells Transaction”).
     3.2. Borrower has notified Administrative Agent that for the twelve month
period ended on the last day of the calendar month most recently ended,
Collector Wells has not had consolidated EBITDA greater than zero Dollars.
Section 13.6(iv) of the Original Loan Agreement requires, as a condition for any
Permitted Acquisition, that the Target have a positive EBITDA for the twelve
month period ended on the last day of the calendar month most recently ended.
     3.3. Borrower has not provided all the projections regarding the Collector
Wells Transaction as required by Section 13.6(xi) at least 20 days prior to the
closing of the Collector Wells Transaction.

 



--------------------------------------------------------------------------------



 



     3.4. Administrative Agent and the Required Lenders hereby waive the
applicability of Section 13.6(iv) to the Collector Wells Transaction.
     3.5. Administrative Agent and the Required Lenders hereby waive the
applicability of Section 13.6(xi) to the Collector Wells Transaction.
     3.6. The waivers contained in this Section 3 are specific in intent and are
valid only for the specific purpose for which given. Nothing contained herein
obligates Administrative Agent or any Lender to agree to any additional waivers
of any provisions of any of the Loan Documents, including but not limited to
Section 13.6. The waivers contained in this Section shall not operate as a
waiver of Administrative Agent’s or any Lender’s right to exercise remedies
resulting from any other Defaults or Events of Default, whether or not of a
similar nature and whether or not known to Administrative Agent or any Lender.
     3.7. The covenant contained in the Agreement of Indemnity governing the
surety bonds listed on Exhibit 14.1 to the Original Loan Agreement purportedly
granting a Security Interest in the assets of Collector Wells shall not, subject
to all other terms and provisions of the Original Loan Agreement, including,
without limitation, Sections 13.2 and 13.5 Original Loan Agreement, implicate
the Section 13.20 of the Original Loan Agreement.
4. Amendments.
     4.1. Indebtedness. Section 13.2.4. is deleted and replaced with the
following:
“13.2.4. Excluding any Hedge Obligations, the Loan Obligations and the Term
Indebtedness, Priority Indebtedness up to (I) for all periods prior to
September 1, 2008, the greater of (A) 10% of Tangible Net Worth as calculated as
of any date, and (B) $12,000,000, and (II) for all periods from and after
September 1, 2008, 10% of Tangible Net Worth as calculated as of any date.”
     4.2. Security Interests. The last paragraph of Section 13.5 is deleted and
replaced with the following:
“At no time shall Borrower or any Covered Person allow to exist on or against
its assets any financing statements, mortgages or similar documents, except as
permitted by this Agreement, and except for the surety bonds listed on
Exhibit 14.1 hereto.”
     4.3. Total Funded Debt. The definition of Total Funded Debt in Section 14.1
is deleted and replaced with the following:
“Total Funded Indebtedness means the outstanding principal balance of the Loan
Obligations (excluding the Letter of Credit Exposure), other Indebtedness for
borrowed money including without limitation the Term Indebtedness, and the
initial capitalized cost of assets subject to Capital Leases at the time of
calculation; provided, however for clarification the foregoing, for purposes of
this definition only does include: (i) excluding the surety bonds listed on
Exhibit 14.1 hereto, Indebtedness secured by any Security Interest (other than
Security Interests permitted by Section 13.5.8) existing on property owned
subject to such Security Interest, whether or not the Indebtedness secured
thereby shall have been assumed; (ii) Indirect Obligations (other than
endorsement of negotiable instruments for collection in the ordinary course of
business) and other contractual commitments (whether direct or indirect in
connection with obligations, stock or dividends of any person) including,
without limitation, liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for such Person’s account by banks
or

2



--------------------------------------------------------------------------------



 



other financial institutions, but only in respect of and to the extent of
payments made under such letters of credit or instruments by the issuers
thereof; (iii) mandatory redeemable preferred stock; (iv) Hedge Obligations,
(v) unfunded pension liabilities; (vi) preferred stock of Subsidiaries held by
third parties; and (vii) the outstanding balance of the purchase price of
uncollected Accounts subject at such time to a sale of receivables or other
similar transaction, regardless of whether such transaction is effected without
recourse or in a manner which would not be reflected on the balance sheet in
accordance with GAAP; and provided further, however for clarification, the
foregoing, for purposes of this definition only, does not include: items of
contingency reserves, accrued insurance expense, minority interest, pension
liabilities (other than unfunded pension liabilities), reserves for deferred
income taxes, ordinary course trade accounts payable and accrued expenses shown
as current liabilities on the Financial Statements.”
5. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Administrative Agent and the Lenders that (i) Borrower’s execution
of this Agreement has been duly authorized by all requisite action of Borrower;
(ii) no consents are necessary from any third parties for Borrower’s execution,
delivery or performance of this Agreement, (iii) this Agreement, the Loan
Agreement, and each of the other Loan Documents, constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms, except to the extent that the enforceability thereof against
Borrower may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors rights generally or by equity principles of general
application, (iv) except as disclosed on the supplemental disclosure schedule
attached hereto as Exhibit B, the disclosure schedule attached to the Original
Loan Agreement, and as disclosed by the terms of any amendments, consents or
waivers signed by Administrative Agent and the Lenders prior to the date hereof,
all of the representations and warranties contained in Section 10 of the Loan
Agreement are true and correct with the same force and effect as if made on and
as of the date of this Agreement, and (v) after giving effect to this Agreement,
there is no Existing Default.
6. Effect of Amendment. Except as set forth in Section 3 hereof, the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of Administrative Agent or any Lender under the
Original Loan Agreement or any of the other Loan Documents, nor constitute a
waiver of any provision of the Original Loan Agreement, any of the other Loan
Documents or any existing Default or Event of Default, nor, except as set forth
in Section 4 hereof, be or be construed or deemed to be, an amendment or
modification of any provision of the Original Loan Agreement or the other Loan
Documents.
7. Reaffirmation. Borrower hereby represents, warrants, acknowledges and
confirms that (i) the Loan Agreement and the other Loan Documents remain in full
force and effect, (ii) Borrower has no defenses to its obligations under the
Loan Agreement and the other Loan Documents, and (iii) Borrower has no claim
against Administrative Agent or any Lender arising from or in connection with
the Loan Agreement or the other Loan Documents and hereby waives, releases and
discharges forever any claims the Borrower may have against Administrative Agent
or any Lender arising on or prior to the date hereof.
8. Governing Law. This Agreement has been executed and delivered in Chicago,
Illinois, and shall be governed by and construed under the laws of the State of
Illinois without giving effect to choice or conflicts of law principles
thereunder.
9. Section Titles. The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Agreement.
10. Counterparts; Facsimile Transmissions. This Agreement may be executed in one
or more counterparts and on separate counterparts, each of which shall be deemed
an original, but all of which

3



--------------------------------------------------------------------------------



 



together shall constitute one and the same instrument. Signatures to this
Agreement may be given by facsimile or other electronic transmission, and such
signatures shall be fully binding on the party sending the same.
11. Patriot Act Notice. Administrative Agent, each Lender and LaSalle (for
itself and not on behalf of any other party) hereby notifies each Borrower, each
Guarantor, each other Covered Person and each of their Subsidiaries that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, each Guarantor,
each other Covered Person and each of their Subsidiaries, which information
includes the name and address of the Borrower, each Guarantor, each other
Covered Person and each of their Subsidiaries and other information that will
allow Administrative Agent, such Lender or LaSalle, as applicable, to identify
the Borrower, each Guarantor, each other Covered Person and each of their
Subsidiaries in accordance with the Act.
12. Incorporation By Reference. Administrative Agent, Required Lenders and
Borrower hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference.
13. Statutory Notice — Insurance.
The following notice is given pursuant to Section 10 of the Collateral
Protection Act set forth in Chapter 815 Section 180/1 of the Illinois Compiled
Statutes (1996); nothing contained in such notice shall be deemed to limit or
modify the terms of the Loan Documents:
UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THH; INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.
14. Statutory Notice — Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of the Loan Documents:
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND

4



--------------------------------------------------------------------------------



 



EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
Borrower acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Borrower, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.
{remainder of page intentionally left blank signature pages follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.

              LAYNE CHRISTENSEN COMPANY, A Delaware corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President—Finance
 
            LASALLE BANK NATIONAL ASSOCIATION,     as Administrative Agent and
as a Lender
 
       
 
  By:   /s/ James C. Binz
 
       
 
  Name:   James C. Binz
 
  Title:   Senior Vice President
 
            NATIONAL BANK OF INDIANA,     as a Lender
 
       
 
  By:   /s/ Tracy J. Venable
 
       
 
  Name:   Tracy J. Venable
 
  Title:   Vice President
 
            HARRIS N.A.     as a Lender
 
       
 
  By:   /s/ Joann L. Holman
 
       
 
  Name:   Joann L. Holman
 
  Title:   Director
 
            ALLIED IRISH BANKS, P.L.C.     as a Lender
 
       
 
  By:   /s/ Margaret Brennan, /s/ Gregory J. Wiske
 
       
 
  Name:   Margaret Brennan             Gregory J. Wiske
 
  Title:   Senior Vice President        Vice President
 
            FIRST BANK     as a Lender
 
       
 
  By:   /s/ Traci L. Dodson
 
       
 
  Name:   Traci L. Dodson
 
  Title:    

6



--------------------------------------------------------------------------------



 



              Unconditionally Acknowledged and Agreed to as of the first date
written above
 
            BOYLES BROS. DRILLING COMPANY,     a Utah corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            CHRISTENSEN BOYLES CORPORATION,     a Delaware corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            INTERNATIONAL DIRECTIONAL SERVICES, LLC,     a Delaware limited
liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE TEXAS, INCORPORATED,     a Delaware corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            MID-CONTINENT DRILLING COMPANY,     a Delaware corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President

7



--------------------------------------------------------------------------------



 



              SHAWNEE OIL & GAS, L.L.C.,     a Delaware limited liability
company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            STAMM-SCHEELE INCORPORATED,     a Louisiana corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            TOLEDO OIL & GAS SERVICES, INC.,     a Louisiana corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            VIBRATION TECHNOLOGY, INC.     a Delaware corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE DRILLING PTY LTD,     an Australian company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Director

8



--------------------------------------------------------------------------------



 



              LAYNE CHRISTENSEN AUSTRALIA PTY LTD,     an Australian company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Director
 
            STANLEY MINING SERVICES PTY LTD,     an Australian company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Director
 
            SMS HOLDINGS PTY LTD,     an Australian company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Director
 
            WEST AFRICAN HOLDINGS PTY LTD,     an Australian company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Director
 
            WEST AFRICAN DRILLING SERVICES PTY LTD,     an Australian company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Director
 
            WEST AFRICAN DRILLING SERVICES (NO. 2) PTY LTD, an Australian
company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Director

9



--------------------------------------------------------------------------------



 



              LAYNE ENERGY, INC., a Delaware corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY CHERRYVALE, LLC,     a Delaware limited liability
company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY CHERRYVALE PIPELINE, LLC,     a Delaware limited
liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY DAWSON, LLC,     a Delaware limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY DAWSON PIPELINE, LLC,     a Delaware limited liability
company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY ILLINOIS, LLC,     a Delaware limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President

10



--------------------------------------------------------------------------------



 



              LAYNE ENERGY ILLINOIS PIPELINE, LLC,     a Delaware limited
liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY MARKETING, LLC,     a Delaware limited liability
company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY OPERATING, LLC,     a Delaware limited liability
company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY OSAGE, LLC,     a Delaware limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY PIPELINE, LLC,     a Delaware limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY PRODUCTION, LLC,     a Delaware limited liability
company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President

11



--------------------------------------------------------------------------------



 



              LAYNE ENERGY RESOURCES, INC.     a Delaware corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY SYCAMORE, LLC,     a Delaware limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE ENERGY SYCAMORE PIPELINE, LLC,     a Delaware limited
liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LAYNE WATER DEVELOPMENT AND
STORAGE, LLC,     a Delaware limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            CHERRYVALE PIPELINE, LLC,     a Kansas limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            REYNOLDS, INC.,     an Indiana corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President

12



--------------------------------------------------------------------------------



 



              INLINER TECHNOLOGIES, LLC,     an Indiana limited liability
company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            LINER PRODUCTS, LLC,     an Indiana limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            REYNOLDS INLINER, LLC,     an Indiana limited liability company
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President
 
            REYNOLDS TRANSPORT CO.,     an Indiana corporation
 
       
 
  By:   /s/ Jerry W. Fanska
 
       
 
  Name:   Jerry W. Fanska
 
  Title:   Vice President

13